The Honorable Steve Jones State Representative P.O. Box 3040 West Memphis, AR 72303-3040
Dear Representative Jones:
You have presented the following question for my opinion:
  Is there a conflict of interest in a county official drawing his or her retirement if he or she were elected to another office?
RESPONSE
I cannot answer this question without having more information about the situation. The answer will depend largely upon the provisions of the particular retirement system from which the official receives retirement benefits, and upon any statutes that govern the other office to which he or she is elected.
This office has addressed similar questions concerning other public officials, relying primarily upon the statutory provisions governing those particular officials' retirement systems. See, e.g., Op. Att'y Gen. No. 2002-244 (opining that retired municipal clerk/treasurer could continue to receive retirement benefits after being elected mayor and while drawing mayor's salary, but could not rejoin retirement system); Op. Att'y Gen. No. 98-162 (opining that retired mayor could continue receiving retirement benefits after being elected to additional term as mayor and could receive mayor's salary, but could not rejoin retirement system). See also Op. Att'y Gen. No. 96-212 (retired municipal judge later elected as circuit judge). A review of these opinions will indicate that the specifically applicable statutory retirement provisions, as well as any statutes governing the particular positions under consideration, are crucial to any analysis of this type of question.
For this reason, I am unable to respond to your question without further information.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General